Case 20-10343-LSS Doc 3187 Filed 05/06/21 Page1of2

FILED

MRIMAY-6 AM 9:31

Justice Lauri Selber Silverstein April 30, 2021
BSA Bankruptcy Case CLERK

6th Floor
Wilmington, DE 19801

RE: SA

Justice Silverstein:

| am writing regarding the Boy Scouts of America (BSA) bankruptcy as related to the sexual abuse
committed by the scoutmaster of BSA troop of which i was a member.

| started with BSA through Cub Scouts at the age of 9 when | was in the third grade. It was a wonderful
experience. | participated along with many of my school mates in educational and outdoor activities and
community service projects. Then, prior to entering the sixth grade, my father was transferred, and we
moved to a Grand Junction, CO. After we moved, | joined the BSA troop that was sponsored by the
Methodist Church where my parents had become members. The scoutmaster for this troop was also a
member of this church as well as being a fifth grade teacher at the school my sister and | attended. That
is when my nightmare began.

 

three years until my mother asked if | was involved. Although she asked several times, | always denied it.
Finally, confronted with photos from his album, | had to admit what he had done to me. This was in the
early 1960's and my parents were told that counseling was not necessary and that we should put it behind
us. | was never able to forget and put it behind me. After 35 years and still haunted by the memories, |
sought help from a therapist. It was exceedingly difficult for me and | didn’t feel the therapist was really
helping, so | stopped going. This scenario repeated itself 2 or 3 more time until | gave up permanently.
This was a defining marker in my life and something that determined my life’s fears and personality. |
became withdrawn, struggled in social situations, never made friends easily and always worried that
people around me might somehow know my “secret”. Now, some 60 years after the assaults, | still battle
these fears and personality flaws.

 
Case 20-10343-LSS Doc 3187 Filed 05/06/21 Page 2 of 2

When | found out that this was not an isolated account, but a systemic pattern with BSA, | became truly
angry and wanted to lash out at BSA and the scoutmaster, who | assume is now dead. | beg you to hold
BSA accountable for the damage they have inflicted on me and, | understand, a multitude of other boys.

Financial accountability is the only thing that will make an impression on BSA and the leaders who
perpetrated this crime.

| am available to answer any questions the court may have.
Sincerely

   

 

 
